DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
Claims 21, 23-24, and 26-38 are pending.

 	The rejection of claims 21, 23, 26, 28-34, and 36 under pre-AIA  35 U.S.C. 102(b) as being anticipated by D’Eufemia as evidenced by Barboza is withdrawn.  Upon reconsideration by the examiner and in view of Applicant’s amendment and remarks, the amounts administered by Barboza were not necessarily the same amounts used by D’Eufemia.  Thus, the composition administered by D’Eufemia was not inherently in an amount effective to increase fermentation of bacteria in a colon, as recited in amended claim 21, or to reverse ammonia poisoning caused by administration of antibiotics that leave a residue in the gastrointestinal tract, as recited in claim 38.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method is neither taught nor fairly suggested by the prior art, as discussed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623